IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 694
                              :
REAPPOINTMENT TO THE DOMESTIC : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES    :
COMMITTEE                     :




                                        ORDER


PER CURIAM
         AND NOW, this 12th day of April, 2019, Jennifer P. Bierly, Esquire, is hereby

reappointed as a member of the Domestic Relations Procedural Rules Committee, for a

term of three years, commencing June 1, 2019.